DETAILED ACTION
	This Office action is in response to the reply filed on June 17, 2021. Claims 1-39, 42, and 44-48 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on June 17, 2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
Claims 1-6, 9-10, 13, 15-22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100237685 A1 (Yee et al.) in view of US 20150273934 A1 (Huidekoper).
Regarding Claim 1, Yee et al. discloses (Para. [0016]-[0018]; Figs. 1-7) a wheel assembly (22) comprising: a barrel (rim 14) extending about a central axis about which said wheel assembly rotates, said barrel having a barrel inner surface (shown generally at 14 of Fig. 1), facing said central axis (X), and a barrel outer surface (shown generally at 14C of Fig. 1), facing away from said central axis (X), said barrel inner surface and said barrel outer surface extending axially between an environmental side and a brake side of said barrel (Para. [0016]); a metal central hub assembly (wheel disc 16) having a central hub portion (wheel mounting portion 18) with a through opening (center hub hole 18A) extending about said central axis (X) and a plurality of fastener openings (lug bolt mounting holes 18B) configured for receipt of fasteners to facilitate fixation of the wheel assembly to a vehicle (Para. [0018]), and a plurality of support spokes (26) extending radially outwardly from said central hub portion, said metal central hub assembly (wheel disc 16) being attached to said barrel (rim 14); and a wheel cladding (wheel cover 30) having a central hub region (shown generally at 32 of Fig. 3) and a plurality of cladding spokes (38) extending radially outward from said central hub region, said central hub region having a plurality of 
Yee et al. further discloses (Para. [0016]- [0022]) the wheel and cover assembly may be of any suitable type of material or materials and may be of any suitable type of construction.
Yee et al. does not disclose the barrel is fiber-reinforced with at least one flange extending radially inwardly from said barrel inner surface between said environmental side and said brake side, with a region of said barrel inner surface extending from said at least one flange to said environmental side, and the hub is attached to the flange of the barrel.
However, Huidekoper teaches (Para. [0014]-[0015], [0028]; Figs. 1-16) a composite wheel (1) assembly comprising a barrel (rim 2) that is fiber-reinforced (carbon fiber reinforced epoxy resin) with at least one flange (edge 4) extending radially inwardly from said barrel inner surface (radially inner side 5) between said environmental side (shown generally at the right hand side of Fig. 1) and said brake side (shown generally at left hand side of Fig. 1), with a region of said barrel inner surface extending from said at least one flange to said environmental side (it can be seen in Fig. 1 that the inner surface of rim 2 extends toward environmental side from the edge 4 where the support element 7 meets the rim at its end 9), and the hub (6) is attached to the flange (edge 4) of the barrel (Para. [0028]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Yee et al. to have a fiber-reinforced rim with a flange where the hub attaches to the rim, as taught by Huidekoper, in order to maintain a lightweight yet strong wheel that allows the rim and hub made of different materials to be connected.
Regarding Claim 2, Yee et al. and Huidekoper disclose the composite wheel assembly of claim 1, as discussed above. 

However, Huidekoper teaches a rim made of a carbon fiber reinforced epoxy resin (Para. [0014]- [0015]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Yee et al. to be made of a carbon fiber reinforced polymer, as taught by Huidekoper, because the wheel would be light weight while maintaining necessary strength. 
Regarding Claim 3, Yee et al. and Huidekoper disclose the composite wheel assembly of claims 1 and 2, as discussed above. Yee et al. further discloses (Para. [0017]) the metal central hub assembly (wheel disc 16) is formed from one of cast aluminum, forged aluminum, stamped aluminum, hydro-formed aluminum, cast magnesium, forged magnesium (cast aluminum).
Regarding Claim 4, Yee et al. and Huidekoper disclose the composite wheel assembly of claim 1, as discussed above. 
Yee et al. does not disclose at least one flange has a plurality of flange through openings and said metal central hub assembly has a plurality of hub openings configured in alignment with said flange through openings, and further including a plurality of fasteners extending into said flange through openings and into said hub openings and fixing said metal central hub assembly to said annular fiber- reinforced barrel.
However, Huidekoper teaches at least one flange (Para. [0028], [0038]; Figs. 1-11, edge 4 or 24) has a plurality of flange through openings (11 or 31) and said metal central hub assembly (hub 6 or 26 and support element 7 or 27) has a plurality of hub openings (8 or 28) configured in alignment with said flange through openings, and further including a plurality of fasteners (connecting element 10 or 30) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel assembly disclosed by Yee et al. to include a plurality of openings in the rim flange and the hub along with a plurality of fasteners, as taught by Huidekoper, in order to fasten the hub to the rim.
Regarding Claim 5, Yee et al. and Huidekoper disclose the composite wheel assembly of claims 1 and 4, as discussed above.
Yee et al. does not disclose hub openings that are threaded blind openings.
However, Huidekoper teaches the support element (Fig. 1; support element 7) has threaded openings 8 at its end 9 facing the rim 2 (Para. [0026]- [0028)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hub assembly disclosed by Yee et al. to include threaded blind openings, as taught by Huidekoper, in order to receive a threaded bolt to connect the hub to the rim.
Regarding Claim 6, Yee et al. and Huidekoper disclose the composite wheel assembly of claims 1 and 4-5, as discussed above.
Yee et al. does not disclose threaded blind openings that extend into at least some of said support spokes.
However, Huidekoper teaches the support element (Fig. 1; support element 7) has threaded openings 8 at its end 9 facing the rim 2 (Para. [0026]- [0028)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hub assembly disclosed by Yee et al. to include threaded 
Regarding claim 9, Yee et al. and Huidekoper disclose the composite wheel assembly of claims 1 and 4, as discussed above.
Yee et al. does not disclose hub openings that are through openings.
However, Huidekoper teaches (Para. [0038]; Fig. 11) indentations 28 that extend through the support element 27.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hub assembly disclosed by Yee et al. to include through openings in the support element, as taught by Huidekoper, in order to connect the hub to the rim.
Regarding Claim 10, Yee et al. and Huidekoper disclose the composite wheel assembly of claims 1, 4 and 9, as discussed above.
Yee et al. does not disclose a plurality of threaded nuts, wherein said fasteners have threaded shanks configured for threaded engagement with said threaded nuts.
However, Huidekoper teaches plurality of threaded nuts (Para. [0038]; Fig. 11; 33), wherein said fasteners (connecting elements 30) have threaded shanks (Para. [0026] and [0038] disclose threaded bolts) configured for threaded engagement with said threaded nuts.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hub assembly disclosed by Yee et al. to include through openings in the hub assembly to accommodate threaded fasteners and nuts, as taught by Huidekoper, in order to connect the hub to the rim.
Regarding Claim 13, Yee et al. and Huidekoper disclose the composite wheel assembly of claims 1, 4 and 9-10, as discussed above.

However, Huidekoper teaches hub openings (Para. [0038]; Figs. 11; indentation 28) that extend through at least some of said support spokes (support elements 27).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hub assembly disclosed by Yee et al. to include hub openings that extend into support spokes, as taught by Huidekoper, in order to connect the hub to the rim.
Regarding Claim 15, Yee et al. and Huidekoper disclose the composite wheel assembly of claim 1, as discussed above. Yee et al. further discloses (Para. [0018]; Fig. 1) said support spokes (26) extend radially outwardly from said central hub portion (wheel mounting portion 18) to an annular band (annular portion 20), said annular band and said support spokes bounding a plurality of turbine openings (windows or openings 24). 
Yee et al. does not disclose said annular band abutting said at least one flange.
However, Huidekoper teaches (Para. [0028]- [0029]; Figs. 1-2) support element 7 has a continuous ring part 12 at its end 9 that attaches to the edge 4.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Yee et al. to have a flange abutting the annular band, as taught by Huidekoper, in order to attach the hub to the rim.
Regarding Claim 16, Yee et al. and Huidekoper disclose the composite wheel assembly of claim 1, as discussed above. Yee et al. further discloses (Para. [0022]- [0028]; Figs. 1-7) said wheel cladding (wheel cover 30) is permanently bonded to at least some of said support spokes (26).
Regarding Claim 17, Yee et al. and Huidekoper disclose the composite wheel assembly of claims 1 and 16, as discussed above. Yee et al. further discloses (Para. [0018]-[0028]; Figs. 1-7) said wheel 
Regarding Claim 18, Yee et al. and Huidekoper disclose the composite wheel assembly of claims 1 and 16-17, as discussed above. Yee et al. further discloses (Para. [0018]-[0028]; Figs. 1-7) said wheel cladding (wheel cover 30) covers a substantial entirety of said outwardly facing surface (outboard surface 22A) of said metal central hub assembly (wheel disc 16).
Regarding Claim 19, Yee et al. and Huidekoper disclose the composite wheel assembly of claim 1, as discussed above. Yee et al. further discloses (Para. [0018]-[0028]; Figs. 1-7) cavities (one cavity is labeled 66 in Fig. 2, but more cavities are shown where an adhesive 54 or 58 is used including on the spokes 26) are formed between said support spokes (26) and said wheel cladding (wheel cover 30)
Regarding Claim 20, Yee et al. and Huidekoper disclose the composite wheel assembly of claims 1 and 19, as discussed above. Yee et al. further discloses (Para. [0018]- [0029]; Figs. 1-7) inserts (each shot of adhesive/foam material 54 or 58) contained within said cavities (one cavity is labeled 66 in Fig. 2, but more cavities are shown where an adhesive 54 or 58 is used including on the spokes 26).
Regarding Claim 21, Yee et al. and Huidekoper disclose the composite wheel assembly of claims 1 and 19-20, as discussed above. Yee et al. further discloses (Para. [0018]- [0029]; Figs. 1-7) said inserts (each shot of adhesive/foam material 54 or 58) are formed of a light weight material (adhesive/foam material).
Regarding Claim 22, Yee et al. and Huidekoper disclose the composite wheel assembly of claims 1 and 19-20, as discussed above. Yee et al. further discloses (Para. [0018]- [0029]; Figs. 1-7) said inserts (each shot of adhesive/foam material 54 or 58) are preformed of a foam material (can be separately formed as discussed in Para. [0029]) and permanently bonded to said support spokes (26).
Regarding Claim 24, Yee et al. and Huidekoper disclose the composite wheel assembly of claim 1, as discussed above. Yee et al. further discloses (Para. [0018]; Fig. 1) the metal central hub assembly (wheel disc 16) includes through holes (lug bolt mounting holes 18B) for securing the composite wheel assembly to a vehicle.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee et al. in view of Huidekoper as applied to claims 1, 4, and 9-10 above, and further in view of DE 3904907 A1 (Rauch).
Regarding Claim 11, Yee et al. and Huidekoper disclose the composite wheel assembly of claims 1, 4, and 9-10, as discussed above. 
Yee et al. and Huidekoper do not disclose flange through openings have counter-bores and said fasteners have enlarged tool receiving heads sized for receipt in said counter-bores.
However, Rauch teaches (Para. 1-7; Figs. 1-3) a dividable rim with countersunk through openings that receive bolts/screws to connect them together. Fig. 3 shows the tool receiving head of the fastener within the countersunk hole.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rim flange disclosed by Yee et al. and Huidekoper to have counter-bores, as taught by Rauch, in order for the bolt heads to be flush with the rim flange.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee et al. in view of Huidekoper as applied to claims 1, 4, and 9-10 above, and further in view of DE 10339431 A1 (Ebert).
Regarding Claim 12, Yee et al. and Huidekoper disclose the composite wheel assembly of claims 1, 4, and 9-10, as discussed above. 
Yee et al. and Huidekoper do not disclose threaded nuts are disposed between metal central hub assembly and wheel cladding.
However, Ebert teaches (Para. 21; Fig. 1) a bolt 16 with a wheel nut 24 screwed onto its external thread 23 on the outboard side of a vehicle wheel.
.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee et al. in view of Huidekoper as applied to claim 1 above, and further in view of US 20150367677 A1 (Pieronek et al.).
Regarding Claim 14, Yee et al. and Huidekoper disclose the composite wheel assembly of claim 1, as discussed above. 
Yee et al. and Huidekoper do not disclose said support spokes extend radially outwardly from said central hub portion to free ends.
However, Pieronek et al. teaches support spokes (Figures 2a-2b; spokes 42) extend radially outwardly from said central hub portion (connecting flange 44) to free ends (Para. [0039]- [0040)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the spokes disclosed by Yee et al. and Huidekoper to have free ends, such as taught by Pieronek et al. as an alternative construction of the wheel to attach the spokes directly to the rim flange.
Claims 23 and 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee et al. in view of Huidekoper as applied to claims 1 and 19-20 and 1, respectively, above, and further in view of US 20140265535 A1 (Stratton et al.).
Regarding Claim 23, Yee et al. and Huidekoper disclose the composite wheel assembly of claims 1 and 19-20, as discussed above. Yee et al. further discloses (Para. [0027]- [0029]; Figs. 1-7) the inserts 
Yee et al. and Huidekoper do not disclose an adhesive selected from at least one of the following: 1K RTV, 2K RTV, 1K hot melt, epoxy, and 2K urethane.
However, Stratton et al. teaches the inserts can be secured to the wheel by an RTV adhesive (Para. [0057], [(0061]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel cladding disclosed by Yee et al. to use an RTV adhesive, as taught by Stratton et al., in order to permanently attach the cover to the wheel.
Regarding Claim 30, Yee et al. and Huidekoper disclose the composite wheel assembly of claim 1, as discussed above. 
Yee et al. and Huidekoper do not disclose wheel cladding is formed from one of a thermoplastic material, a thermosetting material, a carbon fiber or carbon fiber reinforced material, a fiber-glass material, a material reinforced with an aramid fiber, other fiber reinforced thermoplastic, thermosetting material.
However, Stratton et al. teaches the cladding could be formed of plastic or carbon fiber (Para. [0052]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel cladding disclosed by Yee et al. to be formed of carbon fiber, as taught by Stratton et al., in order to provide a cover that is strong and light weight.
Regarding Claim 31, Yee et al., Huidekoper, and Stratton et al. disclose the composite wheel assembly of claims 1 and 30, as discussed above. Yee et al. further discloses (Para. [0020]) said wheel cladding (wheel cover 30) has an outer surface with at least one of an ultraviolet light protectant, a 
Regarding Claim 32, Yee et al., Huidekoper, and Stratton et al. disclose the composite wheel assembly of claims 1 and 30-31, as discussed above. 
Yee et al. and Huidekoper do not disclose a color of the outwardly facing surface of the wheel cladding is different than a color of the barrel inner surface of the annular fiber-reinforced barrel.
However, this limitation is not given patentable weight because a difference in color is a design choice and is not an inventive structure.
Regarding Claim 33, Yee et al., Huidekoper, and Stratton et al. disclose the composite wheel assembly of claims 1 and 30, as discussed above. Yee et al. further discloses (Para. [0027]- [0029]; Figs. 1-7) said wheel cladding (wheel cover 30) is permanently bonded to said metal central hub assembly (wheel disc 16) using an adhesive.
Yee et al. and Huidekoper do not disclose an adhesive selected from at least one of the following: IK RTV, 2K RTV, IK hot melt, epoxy, and 2K urethane.
However, Stratton et al. teaches cladding can be secured to the wheel by an RTV adhesive (Para. [0057]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel cladding disclosed by Yee et al. to use an RTV adhesive, as taught by Stratton et al., in order to permanently attach the cover to the wheel.
Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee et al. in view of Huidekoper as applied to claim 1 above, and further in view of US 20150239286 A1 (Boswell-Horstmeyer).
Regarding Claim 25, Yee et al. and Huidekoper disclose the composite wheel assembly of claims 1, as discussed above. 

However, Boswell-Horstmeyer teaches (Para. [0049]- [0051], [0059]-[0062]; Figs. 1A-6) a plurality of decorative members (000, 401, 502, or 602) bonded to an outer surface of a wheel center cap (104, 203, 302, 402, or 504).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel cladding disclosed by Yee et al. to include decorative members, as taught by Boswell-Horstmeyer, in order to enhance the appearance of the wheel.
Regarding Claim 26, Yee et al., Huidekoper, and Boswell-Horstmeyer disclose the composite wheel assembly of claims 1 and 25, as discussed above. 
Yee et al. and Huidekoper do not disclose said decorative members are permanently bonded to said outer surface of said wheel cladding using an adhesive selected from at least one of the following: 1K RTV, 2K RTV, 1K hot melt, epoxy, and 2K urethane.
However, Boswell-Horstmeyer teaches (Para. [0049]-[0051], [0056]-[0062], Table 2; Figs. 1A-6) decorative members (000, 401, 502, or 602) are permanently bonded to said outer surface of said wheel cladding (wheel center cap 104, 203, 302, 402, or 504) using an adhesive selected from at least one of the following: 1K RTV, 2K RTV, 1K hot melt, epoxy, and 2K urethane (epoxy).
Claims 7-8, 34-35, 37-38, 42, 44-45, and 47-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee et al. in view of Huidekoper and further in view of US 20160325582 A1 (Werner et al.).
Regarding Claim 7, Yee et al. and Huidekoper disclose the composite wheel assembly of claims 1 and 4-5, as discussed above. Huidekoper further teaches threaded bolts configured for threaded engagement in blind openings of the support elements (Para. [0026]- [0028)).

However, Werner et al. teaches flange through openings (Para. [0101], [0165]-[0166]; Fig. 10, clearance hole 7) have counter-bores and fasteners (connecting bolt 21) have enlarged tool receiving heads (bolt head 26) sized for receipt in said counter-bores.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rim flange disclosed by Yee et al. and Huidekoper to have counter-bores, as taught by Werner et al., in order for the bolt heads to be flush with the rim flange.
Regarding Claim 8, Yee et al., Huidekoper, and Werner et al. disclose the composite wheel assembly of claims 1, 4-5, and 7, as discussed above.
Yee et al. and Huidekoper do not disclose an adhesive disposed in counter-bores and blocking access to enlarged tool receiving heads.
However, Werner et al. teaches an adhesive (Para. [0166]; Fig. 10, glued connection 17) disposed in the clearance hole 7 and the sealing disc 43 blocks access to the bolt head 26.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rim flange disclosed by Yee et al. and Huidekoper to include an adhesive, as taught by Werner et al., in order to seal the bolt heads and block access.
Regarding Claim 34, Yee et al. discloses (Para. [0016]- [0018]; Figs. 1-7) a method of constructing a wheel assembly (12), comprising: providing an annular barrel (rim 14) extending about a central axis (X) about which said wheel assembly rotates, with said annular barrel having a barrel inner surface (shown generally at 14 of Fig. 1) facing said central axis and a barrel outer surface (shown generally at 14C of Fig. 1) facing away from said central axis (Para. [0016]); providing a metal central hub assembly (wheel disc 16) having a central hub portion (wheel mounting portion 18) with a through opening (center hub hole 18A) extending about said central axis (X) and a plurality of support spokes (26) 
Yee et al. further discloses (Para. [0016]- [0022]) the wheel and cover assembly may be of any suitable type of material or materials and may be of any suitable type of construction.
Yee et al. does not disclose the barrel is fiber-reinforced with at least one flange extending radially inwardly from said barrel inner surface, and providing said flange with a plurality of flange through openings and providing said metal central hub assembly with a plurality of hub openings, aligning said flange through openings with said hub openings, and fixing a plurality of fasteners in said flange through openings and said hub openings to fix said metal central hub assembly to said fiber-reinforced barrel.
However, Huidekoper teaches (Para. [0014]- [0015], [0028]; Figs. 1-16) a composite wheel (1) assembly comprising a barrel (rim 2) that is fiber-reinforced (carbon fiber reinforced epoxy resin) with at least one flange (edge 4) extending radially inwardly from said barrel inner surface (radially inner side 5), providing said flange (Para. [0028], [0038]; Figs. 1-11, edge 4 or 24) with a plurality of flange through openings (11 or 31) and providing said metal central hub assembly (hub 6 or 26 and support element 7 or 27) with a plurality of hub openings (8 or 28), aligning said flange through openings with said hub openings and fixing a plurality of fasteners (connecting element 10 or 30) in said flange through openings and said hub openings to fix said metal central hub assembly to said fiber-reinforced barrel (Para. [0028], [0038]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Yee et al. to have a fiber-reinforced rim with a flange having a plurality of openings that correspond to openings in the hub along with a plurality 
Yee et al. and Huidekoper do not disclose flange through openings having counter-bores and fasteners having enlarged tool receiving heads in said flange through openings and said hub openings and disposing said enlarged tool receiving heads in said counter-bores to fix said metal central hub assembly to said fiber-reinforced barrel.
	However, Werner et al. teaches flange through openings (Para. [0101], [0165]-[0166]; Fig. 10, clearance hole 7) have counter-bores and fasteners (connecting bolt 21) have enlarged tool receiving heads (bolt head 26) sized for receipt in said counter-bores.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rim disclosed by Yee et al., as modified by Huidekoper, to have counter-bores, as taught by Werner et al., in order for the bolt heads to be flush with the rim flange.
Regarding Claim 35, Yee et al., Huidekoper, and Werner et al. disclose the method of claim 34, as discussed above. 
Yee et al. does not disclose Yee et al. does not disclose the barrel is constructed of material including at least one of carbon fiber, fiber-glass fiber, basalt fiber.
However, Huidekoper teaches a rim made of a carbon fiber reinforced epoxy resin (Para. [0014]- [0015]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Yee et al. to be made of a carbon fiber reinforced polymer, as taught by Huidekoper, because the wheel would be light weight while maintaining necessary strength. 
Regarding Claim 37, Yee et al., Huidekoper, and Werner et al. disclose the method of claims 34 and 35, as discussed above. Yee et al. further discloses (Para. [0017]) the metal central hub assembly (wheel disc 16) is formed from one of cast aluminum, forged aluminum, stamped aluminum, hydro-formed aluminum, cast magnesium, forged magnesium (cast aluminum).
Regarding Claim 38, Yee et al., Huidekoper, and Werner et al. disclose the method of claims 34-35 and 37, as discussed above.
Yee et al. does not disclose providing the wheel cladding having at least one of a color and surface finish that contrasts with a color and surface finish of at least one of the annular fiber reinforced barrel and metal central hub assembly.
However, this limitation is not given patentable weight because a difference in color is a design choice and is not an inventive structure.
Regarding Claim 42, Yee et al., Huidekoper, and Werner et al. disclose the method of claim 34, as discussed above. 
Yee et al. does not disclose providing hub openings as threaded blind openings and threading said fasteners into said threaded blind openings.
However, Huidekoper teaches hub openings (Fig. 1; openings 8) as threaded blind openings and threading said fasteners (connecting element 10) into said threaded blind openings (Para. [0026]- [0028]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hub assembly disclosed by Yee et al. to include threaded blind openings and fasteners, as taught by Huidekoper, in order to connect the hub to the rim.
Regarding Claim 44, Yee et al., Huidekoper, and Werner et al. disclose the method of claim 34, as discussed above.

However, Werner et al. teaches an adhesive (Para. [0166]; Fig. 10, glued connection 17) disposed in the clearance hole 7 and the sealing disc 43 blocks access to the bolt head 26.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rim disclosed by Yee et al., as modified by Huidekoper, to include an adhesive, as taught by Werner et al., in order to seal the bolt heads and block access.
Regarding Claim 45, Yee et al., Huidekoper, and Werner et al. disclose the method of claim 34, as discussed above. 
Yee et al. does not disclose providing hub openings as through openings, extending fasteners through flange through openings and through hub openings and threading nuts on threaded shanks of said fasteners.
However, Huidekoper teaches providing hub openings as through openings (Fig. 11, indentations 28), extending fasteners (connecting element 30) through flange through openings (31) and through hub openings (28) and threading nuts (33) on threaded shanks of said fasteners (Para. [0026], [0038]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hub assembly disclosed by Yee et al. to include through openings in the hub assembly and rim flange along with a plurality of threaded fasteners and nuts, as taught by Huidekoper, in order to connect the hub to the rim.
Regarding Claim 47, Yee et al., Huidekoper, and Werner et al. disclose the method of claim 34, as discussed above. Yee et al. further discloses (Para. [0018]- [0029]; Figs. 1-7) providing cavities (one cavity is labeled 66 in Fig. 2, but more cavities are shown where an adhesive 54 or 58 is used including on the spokes 26) between said support spokes (26) and said wheel cladding (wheel cover 30) and 
Regarding Claim 48, Yee et al., Huidekoper, and Werner et al. disclose the method of claims 34 and 47, as discussed above. Yee et al. further discloses (Para. [0018]-[0029]; Figs. 1-7) including preforming said inserts (each shot of adhesive/foam material 54 or 58) and fixing said inserts in said cavities (one cavity is labeled 66 in Fig. 2, but more cavities are shown where an adhesive 54 or 58 is used including on the spokes 26) with an adhesive (Para. [0029]).
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee et al. in view of Huidekoper and Werner et al. as applied to claims 34-35 above, and further in view of Stratton et al.
Regarding Claim 36, Yee et al., Huidekoper, and Werner et al. disclose the method of claims 34-35, as discussed above.
Yee et al., Huidekoper, and Werner et al. do not disclose wheel cladding is formed from one of a thermoplastic material, a thermosetting material, a carbon fiber or carbon fiber reinforced material, a fiber-glass material, a material reinforced with an aramid fiber, other fiber reinforced thermoplastic, thermosetting material.
However, Stratton et al. teaches the cladding could be formed of plastic or carbon fiber (Para. [0052]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel cladding disclosed by Yee et al. to be formed of carbon fiber, as taught by Stratton et al., in order to provide a cover that is strong and light weight.
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee et al. in view of Huidekoper and Werner et al. as applied to claim 34 above, and further in view of Boswell-Horstmeyer.
Regarding Claim 39, Yee et al., Huidekoper, and Werner et al. disclose the method of claim 34, as discussed above.

However, Boswell-Horstmeyer teaches (Para. [0049]- [0051], [0059]-[0062]; Figs. 1A-6) a plurality of decorative members (000, 401, 502, or 602) bonded to an outer surface of a wheel center cap (104, 203, 302, 402, or 504).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel cladding disclosed by Yee et al. to include decorative members, as taught by Boswell-Horstmeyer, in order to enhance the appearance of the wheel.
Allowable Subject Matter
Claims 27-29 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed June 17, 2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, with respect to claims 7 and 8, one of ordinary skill in the art would be motivated to modify through holes in the rim disclosed by Huidekoper to have counter-bores, as taught by Werner et al. based on general knowledge of counter-bores being used when fasteners are required to be flush with the surface.
In this case, with respect to claim 11, one of ordinary skill in the art would be motivated to modify through holes in the rim disclosed by Huidekoper to have counter-bo.
Applicant argues that Ebert does not teach threaded nuts are disposed between a metal central hub assembly and a wheel cladding. However, the nuts are disposed on the outboard side of the vehicle wheel, and this teaching in combination with the wheel disclosed by Yee et al. as modified by Huidekoper would result in the nut being disposed between the hub assembly and the cladding.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865.  The examiner can normally be reached on Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        

/Kip T Kotter/Primary Examiner, Art Unit 3617